Case 2:16-cv-01728-DRH-AYS Document 63 Filed 10/30/18 Page 1 of 1 PageID #: 467



 UNITED STATES DISTRICT COURT                                       CIVIL CONFERENCE
 EASTERN DISTRICT OF NEW YORK                                       MINUTE ORDER

 BEFORE: ANNE Y. SHIELDS                                            DATE: 10/30/18
         U.S. MAGISTRATE JUDGE                                      TIME:
                                                                    FTR:

 CASE: CV 16-1728 (DRH) (AYS) Wisdom v. The County of Nassau

 TYPE OF CONFERENCE: TELEPHONE

 APPEARANCES:          Plaintiff      Gabriel Harvis

                       Defendant      Ralph Reissman

 THE FOLLOWING RULINGS WERE MADE:
 9     Scheduling Order entered.
 9     Settlement conference scheduled for __ in courtroom 830 of the Long Island Courthouse.
       Counsel shall comply with the undersigned’s individual rules on settlement.
 9     Proposed settlement pending: By __, each party shall notify the court by ex parte letter to
       chambers at (631) 712-5715 whether it accepts or rejects the proposed settlement. These
       letters will be kept confidential.
 9     The Joint Pretrial Order is accepted for filing and the action is deemed ready for trial.
 X     Other:
 Rulings by the Court:
            Counsel are directed to submit a joint letter to this Court on November 9, 2018 setting
            forth proposed dates for the depositions of the four officers and one ADA for this
            Court’s review.




                                                             SO ORDERED

                                                             /s/ Anne Y. Shields
                                                             ANNE Y. SHIELDS
                                                             United States Magistrate Judge
